Citation Nr: 0619416	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  04-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katherine G. Doyle







INTRODUCTION

The veteran is a Vietnam Era veteran who served in the Navy 
from June 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent medical opinion is at least in equipoise on the 
question of whether the appellant's lymphoma was caused by 
inservice exposure to herbicide toxins.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for lymphoma are met.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service connection for non-Hodgkin's lymphoma

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A.        §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); 
see, Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. 
West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. 
App. 169, 171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 
398, 406 (1995).

Certain chronic disorders, such as cancer, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A.       §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.
This type of medical nexus evidence is necessary to 
substantiate lay allegations because lay persons do not have 
the professional medical training and/or expertise to render 
competent medical diagnoses or opinions.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 (1992); see, 
too, Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown,
8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).

The veteran was not exposed to Agent Orange or other 
herbicides in the Republic of Vietnam; rather, he asserts he 
was exposed to toxins while serving as a doctor in a 
military hospital in Florida where combat wounded sailors 
and Marines were sent directly from Viet Nam.  The veteran 
contends that he provided treatment at the Orlando, Florida 
Naval Hospital dental clinic, and was exposed to Agent 
Orange as a result of direct contact with bodily fluids such 
as blood and saliva, which caused non-Hodgkin's lymphoma.

A VA physician and director of Hematology and Flow Cytometry 
laboratories at the Veterans' Affairs Medical Center in West 
Palm Beach, where the veteran is being treated, stated that 
all of these circumstances were possible causes of his non-
Hodgkin's lymphoma and that the disease probably began about 
5 years prior to its diagnosis in 1996.  The VA physician 
also highlighted the fact that the veteran was diagnosed 
with non-Hodgkin's lymphoma at a very unusually young age. 
This, coupled with the fact that the veteran had no 
predisposing conditions, led to the VA doctor's conclusion 
that it is at least as likely as not that secondary exposure 
to Agent Orange was a significant factor in the development 
of the veteran's lymphoma. In coming to this conclusion, the 
VA doctor also reviewed the veteran's clinical record, his 
pathological specimens, including blood smears and marrow 
biopsies, and all of the specialized test results.

In July 2004 a service comrade, Dr. Theis, reported that he 
had served at the Naval Hospital, Dental Clinic, Orlando, 
Florida from 1971 to 1973 (at which the veteran testified he 
had been stationed) and stated that the veteran was in very 
close contact with combat wounded Marines and Sailors and 
their various bodily fluids and that the veteran and other 
doctors rarely wore surgical gloves or masks. Dr. Theis 
stated that he believed there is current medical literature 
that supports that non-Hodgkin's lymphoma can occur from 
secondhand exposure to Agent Orange. 

Another service comrade, Dr. Pellarin, also stated that the 
veteran had close contact with many casualties and that the 
treatment was not limited to restorative dentistry. He also 
stated that most of their patients were treated without 
proper infection control for all personnel (e.g. gloves and 
masks).

A VA examination was ordered in June 2005 requesting that 
the examiner review the veteran's claim and make a statement 
as to whether the veteran's non-Hodgkin's lymphoma could 
have been caused by secondary exposure to Agent Orange 
through the direct contact with bodily fluids from combat 
wounded Marines and Sailors. The VA examiner stated, in her 
August 2005 medical opinion, that based on her literature 
review and review of the veteran's claim, she did not find 
evidence that Agent Orange exposed veterans can pose a 
threat to the general public or health care professionals. 
However, she did not find medical evidence to rule that out 
as a possibility.

Here there are competing medical opinions.  The Board has 
the responsibility of weighing the evidence - including the 
medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).

In so doing, the Board may accept one medical opinion and 
reject others.  Id.  At the same time, the Board cannot make 
its own independent medical determinations, and there must 
be plausible reasons, based upon medical evidence in the 
record,
for favoring one medical opinion over another.  Evans, 12 
Vet. App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

In this case, the Board finds that the medical opinions of 
both VA examiners are essentially equally credible and 
probative on the question of the possibility of secondary 
exposure to Agent Orange and service connection.  In this 
case, both physicians had access to the veteran's medical 
records and case file; however the director at the VAMC in 
West Palm Beach also had direct contact with the veteran and 
was involved with his treatment.  Both physicians are well 
qualified within the field of hematology, and the medical 
opinion evidence appears to be in relative equipoise on the 
question of secondary exposure and service connection.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for non-Hodgkin's lymphoma is warranted.




II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in June 2004.  By this and by the statement of 
the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).   

Service military records and private medical records have 
been obtained.  Additionally, the veteran testified at a 
hearing before the Board.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for non-Hodgkin's lymphoma is allowed.




___________________________________________
M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


